Citation Nr: 0006107	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-09 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a lung disorder, to 
include residuals of a right collapsed lung and bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty from September 1943 to January 
1946, April 1946 to January 1948, and from October 1951 to 
October 1957.

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.

A hearing was held at the RO before a member of the Board, 
and signatory of this decision, in August 1999.  During his 
hearing, the issue of entitlement to service connection for 
asbestosis was raised by the veteran's representative.  This 
issue has not been adjudicated by the RO and is referred to 
the RO for appropriate action.


REMAND

The veteran and his accredited representative contend, in 
essence, that the veteran is entitled to service connection 
for a back disorder.  Specifically, it is asserted that he 
injured his back as a result of a mine explosion while aboard 
a transporter ship in the Red Sea while en route to China in 
approximately 1946.  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  It has been held that a 
well-grounded claim is comprised of three specific elements: 
evidence of a current disability, evidence of an inservice 
disability, and evidence of a link or nexus between the 
current and inservice disabilities.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).

The veteran's claim for entitlement to service connection for 
a back condition was originally denied by the RO in March 
1996.  The veteran was informed of this decision by the RO in 
April 1996.  He submitted his notice of disagreement in April 
1996.  In May 1996, a statement of the case was sent to the 
veteran regarding entitlement to service connection for a 
back condition.  The veteran, by means of a VA Form 9, Appeal 
to the Board of Veterans' Appeals, received by VA in March 
1997, perfected his appeal.  In August 1997, the RO sent the 
veteran a supplemental statement of the case (SSOC), 
indicating that new and material evidence had not been 
received sufficient to reopen his claim for a back condition.  
Included in the SSOC, are the laws and regulations as to 
finality and new and material evidence.  

In this regard, the March 1996 rating decision is not final, 
as the veteran has perfected an appeal.  Accordingly, any 
evidence received since the March 1996 rating decision, must 
be reviewed by the RO in conjunction with the veteran's 
original claim on a de novo basis, as opposed to on a new and 
material basis.

The veteran during his hearing indicated that he was treated 
by two private physicians, Drs. Doggett and Burnett, for 
problems with his lungs and colds.  He added that he received 
additional treatment from Dr. Burnett following his service 
separation in 1957.  The veteran has not yet submitted these 
records.  He testified that he injured his back when the 
U.S.S. Talladega struck a mine in April or May 1946.

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that, "absent the submission 
and establishment of a well-grounded claim, [VA] cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim."  Morton v. West, 12 Vet. App. 477 
(1999) (emphasis added).  Therefore, as a threshold matter, 
it must be determined whether the appellant has met his 
initial obligation of submitting evidence of a well-grounded 
claim; that is, one which is plausible.  38 U.S.C.A. § 
5107(a); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  

However, the RO may obtain records deemed to be in 
constructive possession such as service and VA medical 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should inform the veteran of 
the elements necessary to establish a 
well-grounded claim.  

2.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

3.  The RO should request the National 
Personnel Records Center to conduct a 
search for additional service medical 
records pertaining to treatment received 
by the veteran on board the U.S.S. 
Talladega (APA 209), during 1946 for a 
back disorder. 

The RO should request the United States 
Naval Historical Center to search ships 
logs (i.e., deck logs), histories, or the 
like, for the U.S.S. Talladega for any 
deployment en route to the Philippine 
Islands from 1945 to 1947, including a 
mine explosion in 1946 and associated 
personnel injuries.  

4.  Following any additional development 
deemed appropriate, the RO should then 
readjudicate the issues on a de novo 
basis.

In the event that any action taken remains adverse to the 
veteran, he and his representative should be provided with a 
SSOC and an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should again be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to ensure satisfaction of due process concerns.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the veteran unless he is so notified.  In view of 
the request for a search for additional service medical 
records, a decision regarding the remaining issue on appeal, 
entitlement to service connection for a lung disorder, to 
include the residuals of a right collapsed lung and 
bronchitis, will be held in abeyance until the requested 
development has been completed.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


